Citation Nr: 1715288	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  13-11 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for hepatitis C (HCV).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The Veteran had active service from June 1969 to March 1971.  In August 1978, the service department upgraded the character of his discharge to honorable.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran has hearing loss for VA purposes and was exposed to noise during service, but the current hearing loss is not due to service.  

2.  The Veteran's current HCV was incurred during service.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria to establish service connection for HCV are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

B.  Hearing Loss

The Veteran maintains that he has current hearing impairment that results from loud noise during service, including while assigned to an artillery unit in Vietnam.  

(1)  Existence of a Present Disability

The record on appeal confirms a present diagnosis of hearing loss meeting VA's definition of a hearing loss disability under 38 C.F.R. § 3.385.  

Under that regulation, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Here, the Veteran underwent a VA examination in July 2009.  His auditory thresholds upon puretone audiometry testing were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
25
40
55
50
LEFT
15
25
35
45
45

Speech recognition scores were 88 percent right ear and 96 percent left ear.  

Because auditory thresholds at this examination were 40 decibels or greater in any of the frequencies for the both the right and left ears, a hearing loss for VA purposes is established.  See 38 C.F.R. § 3.385.  In light of this evidentiary record, the first requirement to establish service connection, evidence of a current disability, has been met as to the claim.

(2)  In-Service Incurrence of Injury or Disease

Next, the evidence of record makes it is as likely as not that the Veteran incurred an injury or event during service.  

The Veteran served in the Republic of Vietnam from January 1970 to January 1971.  He was a clerk typist assigned to an artillery unit.  He also underwent basic combat training, which included the award of an Expert (M-14 Rifle) badge.  On this basis, it has already been established that he experienced exposure to loud noise during service.  Therefore, the evidence is in a state of relative equipoise in showing that the Veteran at least as likely as not suffered an injury or event during service, which satisfies the second requirement to establish service connection.

Also relevant, his service treatment records show that his hearing acuity at a June 1969 service entrance examination was as follows:
      

HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
10
--
0
LEFT
0
-10
-10*
--
5
       
(The Board notes that the reading in the left ear at 2000 Hertz is barely legible, but appears to be either -10 or -15.)  
      
      In November 1970, he underwent a further audiogram, which showed hearing acuity as follows:
      


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
30
10
LEFT
0
0
0
0
0

      Finally, at service separation in February 1971, his hearing acuity was measured as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
0
--
5
LEFT
15
0
5
--
0

(3) Nexus

Although the Veteran is currently diagnosed with a hearing loss for VA purposes and experienced noise exposure during service, the claim must be denied because a nexus between the current diagnosis and the in-service injury is not established.  

In connection with his instant claim, the Veteran underwent a VA examination in July 2009.  The VA examiner gave a negative opinion, reasoning that the Veteran's hearing was normal at the time of his separation from service.  In an April 2013 addendum, the VA examiner elaborated as follows:

Another opinion was requested today regarding a threshold shift b[etween] hearing screenings completed on 6/9/69 and 11/6/70.  While there was a shift at 3KHz (30dB HL) in 1970 another hearing screening completed in 1971 which was labeled "Separation" revealed [hearing within normal limits] from 500Hz-8KHz Bil[aterally].  Therefore this shift in threshold at 3KHz is not the initial manifestation of currently diagnosed hearing loss.

Following that VA examination, the Veteran submitted a November 2009 article from The Journal of Neuroscience.  That article, which was authored by Sharon G. Kujawa and M. Charles Liberman, is titled Adding Insult to Injury: Cochlear Nerve Degeneration After "Temporary" Noise-Induced Hearing Loss,  J Neurosci. 2009 Nov 11; 29(45):14077-85.  The article appears to provide a medical basis supporting a delayed or latent onset of noise-induced hearing loss.

Accordingly, the Board obtained a Veterans Health Administration (VHA) medical expert opinion from a VA otolaryngologist in January 2017 pursuant to 38 C.F.R. § 20.901(a).  This medical expert opined that the Veteran's currently hearing loss cannot be considered to be related to his history of military service and noise exposure at a good medical probability of 50 percent or greater.  In reaching this determination, the VA examiner reviewed the Veteran's service hearing tests, plus the submitted article by Dr. Kujawa.  

The expert explained that there is not enough information on why testing was done in November 1970, what kind of exposure was suffered at the time in question, what kind of noise exposure the Veteran has been exposed to since service "to be sure of anything."  The expert agreed that any significant exposure to noise enough to cause a threshold shift would likely result in some degree of damage to a cochlea, but extrapolating mice data to humans has "obvious problems."  This expert explained that there are so many other factors to consider, like genetics, lifelong noise exposure, and natural degeneration with age and time such that ascribing disability due to this reversible event 45 years ago is not logical.  The VA examiner felt that "[i]t certainly could have contributed in a very minor way along with any many [sic] other events/causes over [the Veteran's] life."  

The Board finds that this VA expert's January 2017 VHA opinion is determinative.  The expert is an otolaryngologist at a VA Medical Center.  The expert's opinion is clear and unequivocal, and it was based on the relevant information, including the relevant in-service and post-service information.  Moreover, the expert's explanation is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this regard, the expert used the phrase "good medical probability," but made clear that he was only demanding a level of medical certainty at the 50 percent level.  Thus, the expert was not demanding a level of medical certainty inconsistent with VA's burden of proof.  See Wise v. Shinseki, 26 Vet. App. 517, 527 (2014).  

Similarly, the VA expert explained why the potentially favorable study Dr. Kujawa was medically unpersuasive, which is within the expert's realm of expertise to decide.  There is nothing inherent in the expert's statement which might create an appearance of irregularity, and again here the VA examiner was not demanding a level of acceptance in the scientific community greater than the level of proof required by the benefit of the doubt rule.  Id. at 532; Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009). 

Finally, the VA expert also indicated that the Veteran's in-service noise exposure "could have contributed" to his current hearing impairment.  The expert cited the numerous other factors that could also have contributed.  A VA examiner is expected to give some assessment of probability, as opposed to a definitive statement of the cause of the disabilities.  As long as the examiner is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion; there is no need to eliminate all lesser probabilities or ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 388, 391 (2010).  

Accordingly here, the VA expert conceded the possibility that the Veteran's in-service noise exposure could have contributed to his current hearing impairment, but his ultimate conclusion was that such a relationship was less likely than not.  The VA expert noted the numerous other factors likely affecting the Veteran's hearing impairment and indicated that there was "not enough information" regarding those other factors.  However, the expert considered "all procurable and assembled data," and this is not a situation where the information cited by the expert might be procurable through VA's duty to assist.  See Jones, 23 Vet. App. at 390.  For example, it would be impossible to go back in time and obtain information regarding the degree of noise exposure during and after service.  In either event, the VA examiner reasoned from basis that the Veteran did have "significant exposure to noise" during service.  Thus, the VA examiner's statement regarding "not enough information" does not materially diminish the probative value of the opinion.    

Overall, the VA examiner was making a medical determination that there was insufficient evidence to support a favorable nexus to the in-service noise-exposure even though he could not definitely rule out such a possibility.  Such reasoning, particularly when reading the entire rationale overall, is entirely within the VA examiner's medical judgment, and the Board finds no legal reason to discount it.  See Jones, 23 Vet. App. at 388-89.   In light of this expert's opinion, a nexus to service is not established.  

The Veteran himself maintains that his in-service noise exposure caused his current hearing impairment.  It is common knowledge and well within a lay person's competence to understand that exposure to loud noise may cause hearing impairment.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).  Here, however, it is a complex medical question outside the competence of a non-medical expert to determine whether such a cause-and-effect relationship exists in this particular case.  This nexus question involves complex medical matters requiring expert consideration of the nature of the Veteran's in-service noise exposure and hearing test results; his post-service noise-exposure symptomatology; and the medical significance of these factors in the context of his current hearing impairment.  These medical questions cannot be considered within the competence of a non-expert lay witness, and it does not appear that the Veteran has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to base an opinion.  

Thus, the Veteran, as a lay person, has not established the competence needed to rebut the expert medical opinion, and he cites no record evidence indicating that the expert was incompetent, had erroneous facts, or otherwise misinformed the Board.  See Fountain, 27 Vet. App. at 274-75; Monzingo, 26 Vet. App. at 106.  As such, his opinion is not sufficiently probative to be considered competence evidence tending to increase the likelihood of a positive nexus between his current hearing loss and service.  See Fountain, 27 Vet. App. at 274-75.

In conclusion, the weight of the most competent and credible evidence establishes that the Veteran's current hearing loss is unlikely to have resulted directly from service.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in this case.  For this reason, the evidence is not at least in equipoise on all material elements of the claim and the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted for hearing loss.

C.  HCV

The Veteran maintains that he contracted HCV during service, including as a result of air gun inoculations.  

On this question, the evidence is in equipoise in showing that he did likely contract HCV during service.  Specifically, his service treatment records show that he was treated for infectious hepatitis during service in December 1970, with a clinical admission from January 1971 to February 1971.  The diagnosis of HCV was not made until after service in March 2008.  

With regard to risk factors, the Veteran completed a VA Risk Factors for Hepatitis Questionnaire in January 2009, in which he denied having all risk factors, including intranasal cocaine and high-risk sexual activity.  By comparison, his service treatment records show treatment during service in Vietnam in November 1970 for venereal disease (and marijuana use).  Also, a Hepatitis C Risk Assessment at VA in March 2008 indicates multiple sexual partners and intranasal cocaine use identified as risk factors for the disease in Vietnam.  At a March 2013 VA examination, these same risk factors were again noted.  

A March 2013 VA examiner was asked to give an opinion as to whether the Veteran's HCV may be related to service, and the examiner concluded that she could not give an opinion whether the hepatitis shown in service was the initial manifestation of his currently diagnosed HCV, but opined that his current diagnosis of HCV is less likely than not caused by his claimed inoculations with an airgun.  

The Veteran submitted a medical study abstract in December 2013 explaining that the discovery of the hepatitis C virus was not made until the late 1980s.  

On the basis of this record, the Board obtained a VA medical expert opinion in January 2017 from an Infectious Disease specialist at a VA Medical Center.  This VA expert concluded that there is a probability of greater than 50 percent that the infectious hepatitis the Veteran acquired during service in 1970 is his current chronic HCV.  The VA examiner concluded that there is less than a 50 percent probability that he got his chronic HCV from a jet injector.  

The expert explained that a VBA Fast Letter on this issue states that there is a biological possibility of HCV transmission from jet injectors, but there are no documented cases of this occurring.  Instead, there are other risk factors present in this Veteran's case, including a history of multiple sexual patterns with treatment for a sexually transmitted infection several weeks prior to the infectious hepatitis diagnosis during service.  The expert also explained that the tests available at the time of the Veteran's diagnosis were not adequate to diagnosis HCV.  Also, acute HCV symptoms are not clinically distinct from other types of viral hepatitis infections.  

At present, the Board finds this VA expert's opinion determinative.  She considered all relevant information and gave a specific opinion with an understandable and persuasive rationale.  The expert explained why his HCV was not contracted through airgun jet inoculations as he contends.  However, she opined that the hepatitis he experienced during service was likely the HCV with which he is currently diagnosed.  

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claim, including the nexus requirement.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for HCV is warranted.  


ORDER

Service connection for hearing loss is denied.  

Service connection for HCV is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


